Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 6 September 2020 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse. 
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0010] and [0059] teach the thin film comprising a random copolymer and a luminescent compound having formula 1 contains about 50 wt% to 100 wt% luminescent compound based on the total weight of the thin film. The wording of these paragraphs implies 100 wt% of the thin film is the luminescent compound which means it cannot contain the copolymer, which the rest of the specification teaches is a required component. Applicants need to clarify what is the actual amount range of the luminescent compound in the thin film.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim teaches the thin film comprising a random copolymer and a luminescent compound having formula 1 contains about 50 wt% to 100 wt% luminescent compound based on the total weight of the thin film. The wording of the claim implies 100 wt% of the thin film is the luminescent compound which means it cannot contain the copolymer, which is a required component as taught in claim 1. Thus claim 5 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0324057.
	This reference teaches a thin film of semiconducting perovskite nanocrystals in a matrix where the matrix can be the polyimide copolymer having the formula set forth in paragraph [0046]. This means the thin film consist essentially of the nanoparticles and the copolymer. Paragraphs [0051]-[0072] and the examples teach the semiconducting perovskite nanocrystals preferably have the formula ABX3, where X is a monovalent halogen ion; B is Sn+2 or Pb+2; and A is an alkyl ammonium ion, such as methyl ammonium, a formamidinium ion, Cs+1, Rb+1 or a combination thereof and the reference teaches these nanoparticles are electroluminescent. The examples teach CH3NH3PbBr3 nanoparticles. These nanoparticles read upon the claimed luminescent compounds. Paragraph [0075] teaches the thin film contains a weight ratio of nanoparticles to polymer is 0.1:1 to 20:1 or about 5 to about 95 wt% nanoparticles in the thin film. This range overlaps that of claim 5. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The copolymer has the units of benzophenone tetracarboxylic anhydride, 4,4-oxydianiline and m-phenylene diamine. All three units contain one or two benzene rings which consists of 6 carbon atoms and hydrogens. The 4,4-oxydianiline units comprise nitrogen and oxygen heteroatoms comprising at least one lone pair of electrons and contains an ether group. The m-phenylene diamine comprise nitrogen heteroatoms comprising at least one lone pair of electrons. Thus the taught copolymer contains units which meet the requirements of claims 6-10. While the reference does not teach the copolymer is a random copolymer, polyimide copolymer having the taught formula are known in the art to either be block or random copolymers depending how it is produced. Thus the reference suggests to one of ordinary skill in the art that the taught copolymer can be a random copolymer. The references implicitly teaches the nanoparticles are uniformly distributed in the copolymer of taught thin film. This teachings reads upon the structure of claims 3 and 4 where the ratio of weight ratio of luminescent compound to copolymer in the first area and in the second area and the ratio of weight ratio of luminescent compound to copolymer in the first surface and in the second surface are both 1:1. Thus the reference suggests and makes obvious the claimed thin film. 
 Claims 1, 2 are 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-108410.
This reference teaches semiconductive nanoparticles having a copolymer ligand attached thereto and electroluminescent devices comprising an light emitting layer consisting of these nanoparticles (page 9 and 10 of translation). The light emitting layer in electroluminescent devices are conventionally thin films and thus the reference teaches a thin film consisting of luminescent semiconductive nanoparticles having a polymer ligand attached thereto. Page 3 of the translation teaches the nanoparticles can be perovskites of the formula AQX3, where A is at least one monovalent ions selected from methyl ammonium, formamidinium, cesium, rubidium or francium, Q is divalent tin and/or lead and X is at least of Cl-, I- or Br-. Thus the references teaches the luminescent compound of claims 1, 11, and 13 and suggests the compounds of claims 12, 14 and 15. Page 6 of the translation teaches the ligand can be a random copolymer having formula 1 and table 1 teaches examples of the ligand copolymer. This table includes examples which fall within the formulas of claims 1 and 6-10, such as examples 11, 12, 16, 17, 21-24, 30-35 and 39. Thus the reference suggests and makes obvious the claimed thin film. 
Conclusion
	U.S. patents 4,489,185 and 5,077,382 are cited as of interest since they teach polyimide copolymer having the taught formula are known in the art to either be block or random copolymers depending how it is produced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/22/22